DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over 1-12 of U.S. Patent No. 9154994 [hereafter ‘994] in view of Chami et al (EP 2299754 cited on IDS) [hereafter FR1]. 
For claim 1, ‘994 discloses all the claimed limitations in claims 1, 2, and 12, except for wherein the network further includes a gateway with which a plurality of the control means are registerable and which is operable to configure the control means registered therewith.
FR1 discloses includes a gateway with which a plurality of the control means are registerable and which is operable to configure the control means registered therewith (paragraphs 30-55 gateways route the registered traffic).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘994 to use the gateway taught by FR1.  The rationale to combine would be to increase possible implementations of the invention increasing marketability, to reduce packet handling costs (FR1 paragraphs 36-38), and design choice.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over 1-12 of U.S. Patent No. 9955364 [hereafter ‘364] in view of Chami et al (EP 2299754 cited on IDS) [hereafter FR1]. 
For claim 1, ‘364 discloses all the claimed limitations in claims 1, 2, and 12, except for wherein the network further includes a gateway with which a plurality of the control means are registerable and which is operable to configure the control means registered therewith.
FR1 discloses includes a gateway with which a plurality of the control means are registerable and which is operable to configure the control means registered therewith (paragraphs 30-55 gateways route the registered traffic).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘364 to use the gateway taught by FR1.  The rationale to combine would be to increase possible implementations of the invention increasing marketability, to reduce packet handling costs (FR1 paragraphs 36-38), and design choice.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,064,370. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 1, ‘370 discloses the limitations in claims 1, 10, and 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-3, 5-7 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Chami et al (EP 2299754 cited on IDS) [hereafter FR1].
For claim 1, FR1 discloses a network core (paragraphs 30-47 SGSN, GGSN, VAS and PCRF all correspond to network core) and a radio access network having radio means for wireless communication with terminals registered with the network (paragraphs 10-11), wherein the radio access network includes control means operable to control the use of network resources by said terminals (paragraph 10 11, 26-30, 31-60 selectively redirect data to be transmitted ,the SGSN stores the addresses of all mobile terminals registered with the SGSN); and a gateway with which a plurality of the control means are registerable and which is operable to configure the control means registered therewith (paragraphs 30-60 GGSN stores the current SGSN address of the user and their profile, the GGSN contains a decision module for further handling of the data).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Isomaki et al (US 2004/0259532) discloses GGSN providing a list of services usable by a mobile terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678. The examiner can normally be reached 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463